DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/14/2021.  The arguments set forth are addressed herein below.  Claims 5-24 remain pending, Claims 6-24 have been newly added, and Claims 1-4 have been currently canceled.  Currently, Claim 5 has been amended.  No new matter appears to have been entered.
The amendments to Claim 5 are sufficient to overcome the corresponding 112 rejection.  The 112 rejection has been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Raymond A. Joao on 06/11/2021.
The application has been amended as follows:  
Replace claims 6, 7, and 10 as shown below:

Claim 6:	The sports betting apparatus of Claim 5, wherein the apparatus processes information for placing a bet on the sporting event, the gaming activity, or the lottery drawing, wherein the bet is placed by the user of the plurality of users, and further wherein the apparatus generates a bet confirmation message containing information regarding a date and time of the bet, an amount of the bet, a date and time of the sporting event, the gaming activity, or the lottery drawing, and a link to the electronic forum, and further wherein the apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.

Claim 7:	The sports betting apparatus of Claim 5, wherein the apparatus generates a message containing information regarding a date and time of the sporting event, the gaming activity, or the lottery drawing, and containing a link to the electronic forum, and further wherein the apparatus transmits a bet confirmation message to the user communication device or to a second user communication device associated with the user.

Claim 10:	The sports betting apparatus of Claim 5, wherein the sporting event, the gaming activity, or the lottery drawing, is a lottery drawing.


Reasons for Allowance
Claims 5-24 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a processor, wherein the processor is specially programmed to provide an electronic forum, wherein the electronic forum provides a video or audio broadcast of a sporting event, a gaming activity, or a lottery drawing, to a plurality of users, wherein 
wherein the processor processes information regarding an outcome of the bet and determines if the bet is a winning bet or a losing bet, and further wherein the distributed ledger and Blockchain technology system processes information for effectuating a settlement or payment, or for withholding a settlement, for or regarding the bet, and further wherein information regarding the sporting event, the gaming activity, or the lottery drawing, and any betting activity which occurred related to the sporting event, the gaming activity, or the lottery drawing, is stored in the distributed ledger and Blockchain technology system, and further wherein the apparatus generates an analytics product containing information stored in the distributed ledger and Blockchain technology system, and further wherein the apparatus transmits the analytics product or information contained in the analytics product to the computer or to a second computer associated with the first sport governing body, a second sport governing body, the first governmental entity, a second governmental entity, the first gaming facility, or a second gaming facility” (substantially encompassed by independent claim 5).
Claims 5-24 are allowed for the reasons stated above.  Additionally, claims 5-24 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 03/14/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715